Title: From George Washington to Thomas Jefferson, 11 December 1790
From: Washington, George
To: Jefferson, Thomas



Sir,
Decr 11th 1790

Herewith you will receive the Powers & Instructions with which Gouvr Morris Esqr. is invested and his communications consequent thereof. You will give them the consideration their importance merit, and refer your opinion of the measures proper to be taken thereupon.
The following extract from one of my private letters to Mr Morris contains all the notice I have yet taken of his public communications. I give it that you may have the whole matter before you.

Go: Washington

